FEW, A.J.,
concurring in part and dissenting in part:
I concur with the result reached by the majority in all but two respects. First, I would reverse the decision to deny *423Sullivan’s request for attorney’s fees and expenses for the petition for settlement. In my view, the probate judge’s denial of Sullivan’s request for fees and expenses was driven by his disagreement with Sullivan’s decision to file a partition action and ultimately sell the estate’s interest in the real estate. Sullivan had the right to partition the land pursuant to Kay’s will and the probate code and, thus, it was within his discretion to do so. Additionally, as the probate court found in its order and the majority explains in Part II. A of its opinion, Sullivan did not act in bad faith during his administration of the estate.
Moreover, the probate code required Sullivan to file a petition for settlement. See S.C. Code Ann. § 62-3-1001(a)(3) (Supp. 2015) (requiring a personal representative to file “an application for settlement of the estate to consider the final accounting or approve an accounting and distribution and adjudicate the final settlement and distribution of the estate”). Moses and Brown requested the hearing on Sullivan’s petition for settlement, and at the hearing, Sullivan defended his decision to seek a partition and sell the real estate. Because the probate code provides a personal representative who “defends or prosecutes any proceeding in good faith” is “entitled to receive from the estate his necessary expenses and disbursements including reasonable attorneys’ fees incurred,” S.C. Code Ann. § 62-3-720 (Supp. 2015), and Sullivan filed the petition for settlement and appeared at the hearing in good faith, I would find he is entitled to reasonable attorney’s fees and expenses.
Second, I question whether the standard of review in an appeal from an equity case is any different simply because two judges have made the same factual determination. The first time the phrase “two-judge rule” was used in this State was in Nienow v. Nienow, 268 S.C. 161, 172, 232 S.E.2d 504, 510 (1977). Describing the substance of the rule, the Nienow Court stated “concurrent findings of fact by the trial judge and master are binding on this Court unless they are without evidentiary support or against the clear preponderance of the evidence.” 268 S.C. at 170, 232 S.E.2d at 509. That description differs from the ordinary standard of reviewing equity cases only by the use of the word “clear.” See Lewis v. Lewis, 392 S.C. 381, 390-91, 709 S.E.2d 650, 654-55 (2011) (explaining *424that in equity appeals there is “a burden on an appellant to satisfy the appellate court that the preponderance of the evidence is against the finding of the trial court”). The use of the word “clear” in Nienow does not distinguish the rule recited there from the rule applied in Lewis. As former Chief Justice Toal noted in her concurrence in Lewis, “our standard of review in a particular case depends on the nature of the underlying action and has little to do with the semantics concerning the method by which the case reaches the Court.” 392 S.C. at 398, 709 S.E.2d at 658 (Toal, C.J., concurring). I would apply the standard of review from Lewis, and I would reach the same result as the majority on all issues except Sullivan’s request for attorney’s fees and expenses for the petition for settlement.